DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (2004/0251271) in view of Hugging et al. (2004/0017176).
Re-claims 1-3, 5, 7, 24, Jackson et al. disclose, in figs. 1-4, a foam skin care product dispenser comprising:
a reservoir 30 configured to hold, under pressure, a foamable skin care product composition (see abstract and [0038]), wherein the skin care composition includes:
a surfactant or a plurality of surfactants; and at least one propellant ([0024]);
an activation sensor  26, 28 configured to detect a user; a flow path 48, 54  leading to a dispensing outlet 20;


a controller 56 configured to cause, in response to the activation sensor detecting the user, the dispense valve to move to the open configuration to release a portion of the skin care product composition under the pressure of the reservoir into the flow path downstream of the dispense valve, wherein the portion of the skin care product composition adjustably released a predetermined dose through the dispense valve (0030]); wherein the portion of the skin care product composition is configured to, after being released through the dispense valve, form a foamed skin care product that dispenses through the dispensing outlet; wherein the portion of the skin care product composition released through the dispense valve is consistent across a number of dispenses.
Jackson et al. lack to disclose the portion of the skin care product composition released through the dispense valve is less than 0.4 grams, and wherein the portion of the skin care product released through the dispense valve comprises at least 7%, by weight, of the surfactant or the plurality of surfactants.
Hugging et al. teach, in [0023] and [0052], an amount of surfactant(s) present in a skin care composition can be at least 7% by weight.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Hugging et al., to modify the invention of Jackson with disclose the portion of the skin care product composition released through the dispense valve is less than 0.4 grams, and wherein the portion of the skin care product released through the dispense valve comprises at least 7%, by weight, of the surfactant or the plurality of surfactants, in order to dispense a preferred emulsification for the foam.
Re-claims 4 and 6, although Jackson et al. in view of Hugging et al.  lacks to disclose the pressure, the number of dispenses as ranges as claimed, it would have been obvious to one having .
Allowable Subject Matter
Claims 8-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8-32 have been allowed because the prior art of the record does not disclose or suggest a foam skin care product dispenser configured for mounting to a counter, wherein the foam skin care product dispenser comprises a dispensing spout positioned above the counter, wherein the dispensing spout comprises a dispensing outlet;
an undercounter receiving portion configured to removably receive a reservoir, wherein the reservoir is configured to hold, under pressure, a foamable skin care product composition, wherein the skin care composition includes at least one surfactant and at least one propellant; an activation sensor configured to detect a user; a flow path leading to the dispensing outlet; and in combination to the rest limitations of claim 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                         July 23, 2021